      Case 1:20-cr-00037-CW Document 31 Filed 07/16/20 PageID.68 Page 1 of 3




Scott Keith Wilson, Federal Public Defender (#7347)
Adam G. Bridge, Assistant Federal Public Defender (#14552)
Federal Public Defender’s Office
46 W. Broadway, Ste. 110
Salt Lake City, UT 84101
Phone: (801) 524-4010
Email: adam_bridge@fd.org


                        UNITED STATES DISTRICT COURT

                                  DISTRICT OF UTAH


United States of America,                     Motion to Reopen Detention
                                              Proceedings
                     Plaintiff,
vs.

Dyllan Scott Gabbard,

                     Defendant.               Case No. 1:20-cr-37-CW-DAO


         Mr. Gabbard respectfully moves to reopen detention proceedings based on

“information…that was not known to [him] at the time of the hearing and that has

a material bearing on whether there are conditions of release that will reasonably

assure [his appearance] as required and the safety of any other person and the

community.” 18 U.S.C. § 3142(f)(2).

                                    Introduction

         On June 25, 2020, the government charged Mr. Gabbard by complaint with

possession, distribution, and production of child pornography (Doc. 1). He appeared

June 29, 2020, and requested more time to prepare for a detention hearing (ECF

                                          1
   Case 1:20-cr-00037-CW Document 31 Filed 07/16/20 PageID.69 Page 2 of 3




No. 11).

      The Court held a detention hearing July 2, 2020 (ECF No. 16). After hearing

from both sides, the Court detained Mr. Gabbard, finding him an unmanageable

risk of danger to the community (Doc. 17). Among other things, the Court expressed

concern about Mr. Gabbard’s mental health and limited ties to Utah, his plan to

remain in the District of Utah pretrial, and Pretrial Service’s inability to connect

with his mother to gauge her level of support (Id.).

                                      Argument

      The Court should reopen detention proceedings and enter an order setting

conditions of release based on new information that should ameliorate the Court’s

concerns.

      Since the detention hearing July 2, Pretrial Services has made contact with

Melissa Gabbard, defendant’s mother. On information and belief, she verified the

relevant information in the Pretrial Services Report. She’s also willing to serve as a

third-party custodian. Ms. Gabbard can travel to Utah to transport Mr. Gabbard to

her home in Houston, Texas, where she lives with the defendant’s adult siblings.

There are no children or firearms in the home. She can supervise Mr. Gabbard and

monitor his compliance with any conditions of release the Court may impose,

including mental health treatment, medication compliance, a curfew, location

monitoring, and the Computer and Internet Monitoring Program.

      With a third-party custodian and a release plan in Houston, Texas, the Court


                                           2
   Case 1:20-cr-00037-CW Document 31 Filed 07/16/20 PageID.70 Page 3 of 3




can now fashion a set of conditions that will reasonably assure Mr. Gabbard’s

appearance and the safety of the community.

                                       Conclusion

      For these reasons, Mr. Gabbard moves to reopen detention proceedings under

18 U.S.C. § 3142(f)(2). He requests a hearing at the earliest possible date.

      Dated July 16, 2020.

                                         Respectfully Submitted:
                                         Dyllan Scott Gabbard

                                 By:     /s/ Adam G. Bridge
                                         Adam G. Bridge
                                         Assistant Federal Public Defender




                                           3
